Citation Nr: 0629555	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to September 30, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from September 30, 2004.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's case was remanded for 
additional development in November 2004.  In March 2005 the 
disability rating for his service-connected PTSD was 
increased to 50 percent effective from September 30, 2004.

The veteran's case was returned to the Board in January 2006.  
The veteran submitted additional evidence directly to the 
Board that was received in January 2006.  The evidence was 
timely submitted under 38 C.F.R. § 20.1304(a) (2005).  
However, the veteran did not waive consideration of the 
agency of original jurisdiction (AOJ) in the first instance 
as required by 38 C.F.R. § 20.1304(c).

The Board wrote to the veteran and asked him if wanted to 
waive consideration of the evidence by the AOJ or have his 
case remanded in June 2006.  The veteran responded in July 
2006.  He submitted more evidence.  He also submitted a 
waiver of consideration of the evidence he had submitted and 
wanted the Board to proceed with adjudication of his case.


FINDINGS OF FACT

1.  As of March 2004, the veteran's PTSD was manifested by 
such symptoms as anger, irritability, depression, distrust of 
others, social isolation, impaired concentration, poor 
impulse control, lack of insight, and suicidal ideation that 
resulted in reduced reliability and productivity.  It was not 
manifested by occupational and social impairment with 
deficiencies in most areas such as judgment, thinking, or 
mood due to symptoms such as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene

2.  A medical opinion dated January 17, 2006, provides the 
first persuasive evidence that the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, as of 
March 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a 100 percent rating for PTSD have been 
met as of January 17, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1969 to March 
1972.  He served as an infantryman in the Republic of Vietnam 
from June 1970 to May 1971.  The veteran earned a Combat 
Infantryman Badge (CIB) as well as a Bronze Star Medal and 
Air Medal during service.  

The veteran's claim for service connection for PTSD was 
received at the RO on May 6, 2002.  He reported receiving 
treatment at the Vet Center in Biloxi, Mississippi, from 
March 2002.  

A report from the Vet Center was received in August 2002.  
The report noted that the veteran was first seen in March 
2002.  He had received one on one counseling.  The veteran 
was diagnosed with severe PTSD.  His symptoms were listed as 
anger, chronic depression, difficulty trusting others, social 
isolation, loss of interest in pleasurable activities, low 
tolerance to stress and intrusive thoughts.  The report also 
said that the veteran worked long hours, 70 hours a week, to 
avoid downtime when he could become easily frustrated and 
more receptive to negative thinking and wartime memories.  
The veteran was reported as having no close friends and his 
sole support was his wife of 30 years.

The veteran was afforded a VA examination in October 2002.  
The examiner reviewed the Vet Center report.  He noted that 
the veteran had not received any prior psychiatric treatment.  
A co-worker had suggested the veteran go to the Vet Center.  
The veteran was referred to the VA clinic in Gulfport, 
Mississippi, in August 2002 where he was prescribed 
medications for his PTSD.  The veteran felt the dosage was 
too low to be effective.  The veteran said he had been in his 
job for 27 years.  He also said he worked alone and was left 
alone.  The veteran stated that he was depressed and if it 
was not for his wife, he would not care if he was alive.  The 
veteran also had a second job to keep him busy.  The examiner 
reported that the veteran was tense and rigid in posture 
during the examination.  The veteran was said to be alert and 
oriented and rational.  His speech was relevant and fluent.  
His mood was both anxious and depressed with agitation and 
irritability.  The veteran's affect was noted to be 
appropriate but blunted.  He made great efforts not to permit 
thoughts about his combat experiences.  The examiner said 
that the veteran's memory was limited by poor concentration.  
The examiner gave examples of the veteran making mistakes on 
his backward counting and recalling of objects.  The examiner 
noted that the veteran understood the abstract meaning of a 
proverb but was extremely wordy and poorly focused in the 
presentation of his answer.

The diagnosis was chronic PTSD.  The examiner noted social 
isolation and alienation.  He assigned a Global Assessment of 
Functioning (GAF) score of 55 that he said was based on 
moderate symptoms and impairments.  

The veteran was granted service connection for PTSD in 
October 2002.  He was also granted a 30 percent disability 
rating effective from May 6, 2002.

The veteran submitted his notice of disagreement in December 
2002.  He said that his symptoms were more severe than was 
reflected by his 30 percent rating.  He said that he had 
problems with anger, poor impulse control, and aloneness.  He 
also said that he had trouble focusing and concentrating.  He 
said that he knew his job well enough to get by.  He asked 
that the RO obtain documentation from his treating VA 
physician.

Associated with the claims folder are VA treatment records 
for the period from May 2002 to February 2003.  The veteran 
was initially seen in the mental health clinic (MHC) by a Dr. 
H. in August 2002.  He was diagnosed with PTSD and prescribed 
Zoloft.  The veteran was given a GAF score of 60-65.  The 
veteran was seen again in the MHC in November 2002.  The 
veteran reported some improvement on Zoloft with an increase 
in the dosage.  Dr. H. provided a GAF of 60-70.  The veteran 
reported improvement with his mood and anger management in 
January 2003.  He reported that he worked at a shipyard for 
40 hours a week and a home improvement store 30 hours a week.  
Although he did not express homicidal or suicidal ideation he 
reported that he did not really care if he died "tomorrow."  
A GAF of 66 was assigned.  Dr. H. reported on a conversation 
with the veteran's therapist at the Vet Center in March 2003.  
The veteran was noted to have little conflict at his day job 
but had frequent conflict with co-workers and customers at 
his second job.  It was noted that the veteran had no friends 
or significant social contacts.  Dr. H. said that in light of 
the information he was adjusting the GAF score to 45-50.

VA received additional evidence from the Vet Center and Dr. 
H. in December 2003.  The evidence from the Vet Center was a 
report dated in October 2003.  The veteran was still seen in 
therapy.  He continued to experience anger, intrusive 
thoughts, distrust of others, and social isolation.  It was 
noted that the veteran had had significant socialization 
problems that continued to resurface in the community and the 
workplace and that he continued to be seriously affected by 
his PTSD.  

The letter from Dr. H. was dated in November 2003.  He said 
that, despite the veteran's compliance with his medications 
and ongoing therapy, the veteran continued to suffer from 
significant impairments stemming from his PTSD.  The veteran 
was said to have particular problems with feelings of 
estrangement and had essentially no close friends.  Dr. H. 
reported that the veteran continued to work and this helped 
prevent him from becoming preoccupied with memories of his 
combat experiences.  However, the veteran described conflicts 
with workers and an incident where he reflexively struck a 
supervisor that came up unexpectedly from behind him.

The veteran's case was remanded for additional development in 
February 2004.  The Appeals Management Center (AMC) wrote to 
the veteran asking for information regarding additional 
records of treatment.  The veteran responded in May 2004 with 
another report from the Vet Center and a letter from Dr. H.

The April 2004 Vet Center report noted that the veteran 
remained in counseling.  It was also noted that the veteran's 
PTSD caused interference in his every day life.  The veteran 
was said to require close observation and support.  His 
condition was reported as severe.  

Dr. H.'s letter, also dated in April 2004, noted that the 
veteran continued to experience problems with depression, 
impaired sleep, irritability, hypervigilance, and intrusive 
memories.  He had no close friends other than his wife.  It 
was also reported that the veteran recently lost his second 
job after he "blew up" at management.  Dr. H. reported that 
he had assigned a GAF score of 45 at the veteran's most 
recent appointment.

VA treatment records for the period from January 2003 to June 
2004 reflect ongoing outpatient treatment for PTSD.  A May 
2003 entry noted a switch to Paxil as the veteran was 
beginning to have to increased irritability.  The veteran's 
PTSD symptoms were said to be exacerbated by the Iraq war.  
The veteran had no delusions or hallucinations or suicidal or 
homicidal thoughts.  His judgment and insight were said to be 
good.  A GAF of 48 was assigned.  Similar findings were 
reported in July and October 2003 respectively, with a GAF of 
50 given at both visits.  A discussion with the veteran's 
wife noted an increase in anxiousness and irritability in 
November 2003.  In January 2004 the veteran reported that he 
experienced some problems with feeling on edge, especially 
around others but denied any major conflicts with his wife or 
other employees.  He continued to work 70 hours a week.  His 
GAF was listed as 48-50.  The veteran's symptoms appeared to 
be worse in March 2004 and Dr. H. assigned the GAF of 45 that 
he referenced in his letter.  A June 2004 entry reported much 
the same as before.

The veteran's case was remanded by the Board in November 
2004.  In particular, the veteran's treatment records from 
the Vet Center were to be requested.

The Vet Center provided a one page document that reflected 
treatment provided in May and November 2004, respectively.  
The Vet Center also provided a report dated in January 2005.  
The veteran was said to continue to have anger, relationship 
difficulties, distrust of others, social isolation, 
depression, and emotional numbing.  The report highly 
recommended the veteran for a 100 percent disability rating.

The veteran submitted a letter from Dr. H. that was dated 
September 30, 2004.  Dr. H. stated that the veteran continued 
to experience frequent problems from nightmares, intrusive 
memories, avoidant behavior, depression, irritability, and 
impaired sleep.  He noted that the veteran experienced 
problems with his temper as he had been transferred to 15 
supervisors during his employment at the shipyard in the last 
five years.  Dr. H. noted that the veteran had no close 
friends, and outside of work, stayed at home to avoid 
potential conflicts.  He said that the veteran was prescribed 
various medications and that, without them, the veteran would 
probably require hospitalization.  He also said that he would 
assign a current GAF of 43.

Additional VA treatment records, for the period from June 
2004 to February 2005 reflect similar findings by Dr. H. for 
the veteran's outpatient therapy.  He consistently gave the 
veteran a GAF score of 43-45.  

The AMC increased the veteran's disability rating for his 
service-connected PTSD to 50 percent by way of a rating 
decision dated in March 2005.  The AMC established an 
effective date of September 30, 2004, for the higher rating.

The veteran's case was again remanded by the Board in August 
2005.  The purpose of the remand, in part, was to afford the 
veteran a current examination.

The veteran was afforded a VA examination in October 2005.  
The examiner reported that the veteran was unemployed because 
he had quit his job two months earlier.  The veteran reported 
that he had experienced increasing difficulty controlling his 
anger.  The examiner said that the veteran was neatly and 
cleanly dressed with good personal hygiene.  The veteran was 
pleasant and cooperative throughout the interview.  His mood 
was said to be dysphoric and his affect flat.  The examiner 
said that the veteran appeared rather tense and nervous 
during the examination and maintained a rigid posture.  His 
thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  The 
veteran admitted to suicidal ideation without current intent.  
He had no homicidal ideation.  There was no evidence of gross 
memory loss or impairment.  The veteran's speech was said to 
be linear and coherent and of normal rate and volume.  The 
diagnosis was chronic PTSD.  The examiner assigned a GAF of 
50.  She noted additional stressors for the veteran of 
unemployment and natural disaster.  The examiner said that 
the veteran's prognosis remained guarded.

The AMC denied any further increase for the veteran's PTSD.  
His case was returned to the Board.

The veteran submitted additional evidence directly to the 
Board in January 2006.  The evidence consisted of a December 
2005 report from the Vet Center and a letter from a VA nurse 
practioner, C.H., dated in January 2006.  The Vet Center 
report noted that the veteran continued with his individual 
therapy.  The veteran's life had been affected by Hurricane 
Katrina and he was in the process of rebuilding his house.  
It was noted that the veteran had experienced an increase in 
his PTSD symptoms over the last several months.  The report 
added that the veteran's PTSD interfered with his optimal 
functioning in the social and industrial areas.  The veteran 
should be considered for a 100 percent disability based on 
the negative impact of PTSD on the veteran's adult life.

The letter from C.H. noted that they worked at a VA MHC where 
the veteran received treatment.  C. H. said that the veteran 
continued to have problems with major depression and suicidal 
ideation, with no definite plan.  He continued to have 
outbursts of anger and explosive rage.  This had forced him 
to take an early retirement from his job.  C.H. said that the 
veteran was unemployable due to the problems associated with 
his PTSD.  The veteran would continue to need therapy 
indefinitely and most likely need medications for the PTSD 
for the rest of his life.

The veteran submitted a last piece of evidence to the Board 
in July 2006.  This was an outpatient record reflecting 
treatment at the VA medical center (VAMC) in Biloxi in 
February 2006.  The VA examiner noted the veteran's history 
of PTSD and treatment by VA and the Vet Center.  The veteran 
had experienced an increase in sleep disturbance from 
nightmares about Vietnam.  The veteran also was very 
irritable and short-tempered due to problems at work.  The 
examiner said that the veteran had quit his job because of 
his anger and violence.  The veteran was said to be having 
more trouble in concentrating and he reported problems with 
his short-term memory.  The veteran was becoming more 
depressed and agitated.  He continued to have depressing and 
suicidal thoughts.  The examiner said that the veteran would 
require hospitalization if his condition worsened.  The 
examiner noted a mood disturbance and that the veteran had 
demonstrated on several occasions impairment in his abstract 
thinking.  He said that the veteran had little insight into 
the seriousness and consequences of his PTSD condition.  The 
examiner said that the veteran's medications had helped 
minimally and that he was unable to maintain gainful 
employment due to his PTSD.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated initially as 30 percent 
disabling from May 6, 2002, and then as 50 percent disabling 
from September 30, 2004, under Diagnostic Code 9411.  38 
C.F.R. § 4.130 (2005).  Under Diagnostic Code 9411, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.

In evaluating the veteran's claim, the Board is required to 
assign an evaluation based upon all the evidence of record 
that bears on the occupational and social impairment, rather 
than solely on an examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. § 
4.126(a) (2005).  The level of social impairment is a 
consideration but a rating shall not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2005).

Rating in Excess of 30 Percent From
May 6, 2002 to September 29, 2004

The evidence of record establishes that the veteran has 
experienced severe social isolation from the time he 
submitted his claim in May 2002.  The Vet Center reports and 
VA treatment records all note that he has no close friends.  
He had alienated family members to include his own children 
and siblings.  His wife was his only friend and companion.

The veteran immersed himself in work to avoid his PTSD 
symptoms.  This included working a day job and a night job 
for a total of 70 hours per week.  He had been able to secure 
a job at a shipyard where he was pretty much left alone and 
had limited problems over the years, although with some 
incidents.  By contrast, the veteran reported repeated 
difficulties at his night job because of his forced contact 
with co-workers, supervisors, and customers.  Ultimately, the 
veteran lost his night job because of confrontations in 2004.  
He later retired or left his primary job in August 2005.  

The Vet Center reported the veteran's symptom as severe from 
their initial report in October 2002, although they never 
provided treatment records to reflect the results of 
counseling sessions.  The VA treatment records did not 
reflect the same assessment at the outset in August 2002; 
however, Dr. H. reported on a major change in symptomatology 
between August 2002 and March 2003.  During that time he 
originally assigned a GAF score of 60 and noted later scores 
of 65-70.  In March 2003 he reassessed the veteran's 
symptomatology and assigned a GAF score of 45-50.  There was 
very little, if any, improvement noted after that point.  
There was no GAF score above 50 after that by way of VA 
treatment records.  The veteran was assigned consistent GAF 
scores of 43-45 beginning in March 2004.

The Vet Center records and VA treatment records have not 
reported the veteran's PTSD symptoms precisely as defined in 
the rating criteria.  They have repeatedly noted the veteran 
to have severe problems with anger, irritability, being 
short-tempered, chronic depression, social isolation, lack of 
concentration, poor impulse control, lack of insight, 
distrust of others, and suicidal ideation.  The 2002 VA 
examiner noted symptoms of memory impairment due to poor 
concentration.  The 2005 examiner noted that the veteran had 
suicidal ideation without a current intent.  There was no 
evidence of delusions or hallucinations.  

The Board finds that the veteran's symptomatology satisfies 
the criteria for a 50 percent rating from March 2004.  The VA 
treatment records reflect an increase in symptomatology at 
this time.  Dr. H. provided consistent GAF scores in the 
40's.  Also, the veteran quit his evening job just a short 
time before March 2004.  Further, the September 2004 letter 
from Dr. H., and relied on by the RO to assign a 50 percent 
rating, was a restatement of the symptomatology evidenced in 
the treatment records from March 2004 on.  The evidence shows 
that the veteran suffered from social and occupational 
impairment with difficulty in establishing and maintaining 
effective work and social relationships.  His symptoms did 
not match the symptoms listed in the criteria but the 
veteran's level of disability was manifest and it was due to 
his PTSD.  

The evidence does not show that the veteran suffered from 
social and occupational impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking and 
mood to warrant a 70 percent rating.  Nor did the veteran 
exhibit obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
The veteran was still employed full time at his main job, one 
he had for over 27 years.  He did exhibit some symptoms 
associated with a 70 percent rating, such as suicidal 
ideation and difficulty in adapting to stressful 
circumstances.  However, by far his symptomatology did not 
equate to that required for a 70 percent rating.

Rating in Excess of 50 Percent From
September 29, 2004

The VA treatment records through 2005 reflect that the 
veteran's symptomatology remained consistent from March 2004.  
He continued to be seen at the Vet Center for counseling as 
well.  The veteran continued with his employment until August 
2005.  

The Board finds that the veteran's disability warrants a 100 
percent rating from January 17, 2006, the date of the letter 
from C. H. that said the veteran was unemployable due to his 
chronic PTSD symptoms.  The veteran was still fully employed 
up to August 2005.  He had lost his second job in 2004 but 
continued to work at his primary job until that time.  The 
exact date of the termination of his primary job is not known 
but the October 2005 VA examiner noted that the veteran had 
quit his job approximately two months earlier.  The December 
2005 Vet Center report called for a 100 percent rating but 
did not make any mention of the veteran's employment or that 
the veteran's PTSD was of such severity to make him 
unemployable.  The January 17, 2006, letter is the first 
evidence to directly relate the veteran's PTSD as making him 
unemployable and the veteran no longer being employed on a 
full-time basis.  The evidence establishes that there is 
total occupational and social impairment as of that date.

The Board finds support for its conclusion in the commentary 
provided when the criteria used to evaluate mental disorders 
were amended in October 1996.  Specifically, it was noted 
that PTSD was not to be rated under a separate formula based 
on the frequency of symptoms particular to PTSD.  Rather, the 
comments noted that, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996).  Further, the point was again 
made that the severity of the effects of a mental disorder 
determine the rating, and that to be assigned a 100 percent 
rating, a mental disorder must cause total occupational and 
social impairment.  Id.  The evidence shows that the effects 
of the veteran's mental disorder do indeed cause total 
occupational and social impairment.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for PTSD was 
received in May 2002.  The RO wrote to the veteran in July 
2002.  The veteran was advised what evidence/information was 
needed to substantiate his claim for service connection.  The 
veteran was also advised as to what the RO would do in the 
development of his claim and what he needed to do.  The 
veteran was asked to submit evidence to the RO.

The veteran was granted service connection for PTSD in 
October 2002.  He submitted his NOD with the disability 
rating in December 2002.

As noted, the veteran's case was remanded in February 2004.  
The AMC wrote to him that same month.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim for a higher rating.  He was advised what the AMC 
would do in the development of his claim and what he needed 
to do.  The veteran was asked to submit evidence to the AMC.  
The veteran responded to the AMC's letter by submitting 
additional evidence in May 2004.

The veteran's case was remanded again in November 2004.  The 
AMC wrote to the veteran in December 2004.  The veteran was 
asked to provide the necessary authorization for the AMC to 
obtain records from the AMC.

The veteran responded with the necessary authorization and 
also submitted evidence to the AMC.

The veteran was issued a SSOC in December 2005.  The SSOC 
addressed the veteran's increased rating to 50 percent as of 
September 30, 2004.  The SSOC also informed the veteran as to 
why he was not entitled to a rating in excess of 30 percent 
prior to that date, or a rating in excess of 50 percent after 
that date.  

The Board finds that the July 2002 and February 2004 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records and statements from his VA 
healthcare providers.  VA and private medical records were 
also obtained.  The veteran was afforded two VA examinations.  
His case was remanded for additional development in February 
2004 and November 2004.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.


ORDER

Entitlement to a rating of 50 percent for PTSD is granted 
from March 2004, subject to the law and regulations governing 
the payment of monetary benefits.  

Entitlement to a 100 percent disability rating for PTSD is 
granted from January 17, 2006, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


